          3:21-cv-00683-JFA      Date Filed 04/06/21     Entry Number 17       Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

    Sarah Jordan                                          C/A No. 3:21-cv-683-JFA-PJG

                                    Plaintiff,

    vs.
                                                                      ORDER
    C. Glenn Day; Harville Spence; Doyle
    Collind; White Rock Baptist Church,
                                    Defendants.


I.        INTRODUCTION

          The pro se plaintiff, Sarah Jordan, brings this civil action. Plaintiff filed this action

in forma pauperis under 28 U.S.C. § 1915. In accordance with 28 U.S.C. § 636(b) and

Local Civil Rule 73.02(B)(2) (D.S.C.), the case was referred to the Magistrate Judge for

initial review.

          After reviewing the complaint, the Magistrate Judge assigned to this action 1

prepared a thorough Report and Recommendation (“Report”). (ECF No. 9). Within the

Report, the Magistrate Judge opines that this court should dismiss the complaint without

issuance and service of process for lack of subject matter jurisdiction.

          The Report sets forth, in detail, the relevant facts and standards of law on this matter,

and this Court incorporates those facts and standards without a recitation.




1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
      3:21-cv-00683-JFA      Date Filed 04/06/21      Entry Number 17      Page 2 of 5




       Plaintiff was advised of her right to object to the Report, which was entered on the

docket on March 17, 2021. Id. Plaintiff filed objections to the Report on April 1, 2021.

(ECF No. 15). Thus, this matter is ripe for review.

II.    LEGAL STANDARD

       The court is charged with making a de novo determination of those portions of the

Report to which specific objections are made, and the court may accept, reject, or modify,

in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter

to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1). However, a district

court is only required to conduct a de novo review of the specific portions of the Magistrate

Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In

the absence of specific objections to portions of the Report of the Magistrate, this court is

not required to give an explanation for adopting the recommendation. See Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983). Thus, the court must only review those portions of the

Report to which Petitioner has made a specific written objection. Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

       “An objection is specific if it ‘enables the district judge to focus attention on those

issues—factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM

Trucking of the Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6

(D.S.C. Dec. 12, 2017) (citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73

F.3d 1057, 1059 (10th Cir. 1996)). A specific objection to the Magistrate Judge’s Report


                                              2
       3:21-cv-00683-JFA       Date Filed 04/06/21   Entry Number 17       Page 3 of 5




thus requires more than a reassertion of arguments from the complaint or a mere citation

to legal authorities. See Workman v. Perry, No. 6:17-cv-00765-RBH, 2017 WL 4791150,

at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct the court to a specific error

in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982).

       “Generally stated, nonspecific objections have the same effect as would a failure to

object.” Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2,

2007) (citing Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

1991)). The court reviews portions “not objected to—including those portions to which

only ‘general and conclusory’ objections have been made—for clear error.” Id. (emphasis

added) (citing Diamond, 416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at

47).

       Because Plaintiff is proceeding pro se, the court is charged with liberally construing

the pleadings to allow Plaintiff to fully develop potentially meritorious cases. See Cruz v.

Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404 U.S. 519 (1972). Nevertheless, the

requirement of liberal construction does not mean that the court can ignore a clear failure

in the pleading to allege facts which set forth a claim currently cognizable in a federal

district court. Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 390–91 (4th Cir. 1990).

III.   DISCUSSION

       As stated above, the relevant facts and standards of law on this matter have been

incorporated from the Report. Within the Report, the Magistrate Judge recommends

Plaintiff’s claims be dismissed for lack of subject matter jurisdiction.

                                              3
      3:21-cv-00683-JFA      Date Filed 04/06/21     Entry Number 17      Page 4 of 5




       As an initial matter, Plaintiff does not appear to contest that there is no diversity

jurisdiction pursuant to 28 U.S.C. §1332 and therefore that conclusion is adopted without

objection.

       Instead, Plaintiff’s objections take issue with the Magistrate Judge’s conclusion that

this court lacks federal question jurisdiction pursuant to 28 U.S.C. § 1331. In support of

this contention, Plaintiff avers for the first time that Defendant White Rock Baptist Church

has violated her First Amendment right to freedom of religion by prohibiting her

attendance.

       Plaintiff’s objections appear to assert a claim pursuant to 42 U.S.C. § 1983 which

allows a plaintiff to assert a claim against any person who, acting under color of state law,

“subjects, or causes to be subjected, any citizen of the United States or other person within

the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured

by the Constitution and laws” of the United States. 42 U.S.C. § 1983.

“Section 1983 is not itself a source of substantive rights, but merely provides a method for

vindicating federal rights elsewhere conferred.” Albright v. Oliver, 510 U.S. 266, 271

(1994)(internal quotations omitted).

       Here, Plaintiff avers that her First Amendment rights were violated. However, she

fails to offer any allegations showing that any of the Defendants acted under color of state

law. “To state a claim under Section 1983, a plaintiff must show that the alleged

constitutional deprivation at issue occurred because of action taken by the defendant ‘under

color of ... state law.’ ” Davison v. Randall, 912 F.3d 666, 679 (4th Cir. 2019) (quoting

Philips v. Pitt Cty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009). Thus, even if the

                                             4
      3:21-cv-00683-JFA          Date Filed 04/06/21      Entry Number 17         Page 5 of 5




complaint had alleged a violation of First Amendment rights, Plaintiff’s claims would still

be subject to dismissal pursuant to § 1915 2 as her complaint fails to state a viable cause of

action. Thus, Plaintiff’s objections are without merit and must be overruled.

IV.    CONCLUSION

       After carefully reviewing the applicable laws, the record in this case, the Report and

Recommendation, and the objections thereto, this Court finds the Magistrate Judge’s

recommendation fairly and accurately summarizes the facts and applies the correct

principles of law. Accordingly, the Court adopts the Report (ECF No. 9). Thus, Plaintiff’s

claims are summarily dismissed without prejudice and without issuance and service of

process.

       IT IS SO ORDERED.



       April 6, 2021                                   Joseph F. Anderson, Jr.
       Columbia, South Carolina                        United States District Judge




2
  28 U.S.C. § 1915 permits an indigent litigant to commence an action in federal court without
prepaying the administrative costs of proceeding with the lawsuit. This statute allows a district
court to dismiss the case upon a finding that the action “is frivolous or malicious,” “fails to state a
claim on which relief may be granted,” or “seeks monetary relief against a defendant who is
immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).
                                                  5
